


Exhibit 10.4

 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of September 24,
2018, is by and between Eli Lilly and Company, an Indiana corporation (“Lilly”)
and Elanco Animal Health Incorporated, an Indiana corporation (the “Company”).
Lilly and the Company are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Board of Directors of Lilly has determined that it is in the best
interests of Lilly and its stockholders to separate the Animal Health Business
(as such term is defined in the Master Separation Agreement, dated as of the
date hereof (the “Separation Agreement”)) from the other businesses conducted by
Lilly;

 

WHEREAS, the Separation Agreement sets forth the terms and conditions applicable
to the IPO;

 

WHEREAS, after the IPO, Lilly intends to effect a Distribution or Other
Disposition; and

 

WHEREAS, in furtherance of the foregoing, the Parties have entered into this
Agreement, which is an Ancillary Agreement, to govern the rights and obligations
of the Parties with respect to employment, compensation, employee benefits and
related matters in connection with the Transactions, and to ratify actions
previously taken in connection with the Contribution, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the Parties hereto agree as follows:

 

ARTICLE I

 

SCOPE OF AGREEMENT; DEFINITIONS

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Separation Agreement. For purposes of this Agreement the terms set
forth below shall have the following meanings:

 

1.1.          Company 401(k) Plan shall have the meaning set forth in Section
5.2.

 

1.2.          Company Employee means any individual who is (i) employed by Lilly
or any of its Affiliates (including the Specified Entities and Transferred
Entities) on or immediately prior to the applicable Employee Transfer Date and
who provides services wholly or substantially with respect to the Animal Health
Business, including those employees on an approved leave of absence, including
but not limited to, medical leave, maternity leave, family leave, military leave
or personal leave under the policies of Lilly or any of its Affiliates, as
applicable, but excluding those U.S. employees on long-term disability leave or
(ii) set forth on Annex 1.2.

 

1.3.          Company Group shall have the meaning set forth in the Separation
Agreement.

 

1.4.          Company Plan means any written or unwritten plan, policy, program,
payroll practice, arrangement, contract, trust, insurance policy, or any
agreement or funding vehicle providing compensation or benefits to employees,
former employees, individual consultants or directors of a member of the Lilly
Group or the Company Group and which is sponsored or maintained by a member of
the Company Group.

 

--------------------------------------------------------------------------------


 

1.5.          Company Transferred Employee means any Company Employee (i) who is
employed by a Specified Entity or a Transferred Entity, (ii) whose employment
transferred to a member of the Company Group by operation of Law or (iii) who
accepted an offer of employment from a member of the Company Group, in each case
as of the applicable Employee Transfer Date.

 

1.6.          Disposition Date has the meaning set forth in the Separation
Agreement.

 

1.7.          Employee Transfer Date means, as applicable, (i) the date on which
a Company Employee becomes an employee of the Company Group or (ii) the
effective date of an accepted offer of employment from a member of the Company
Group; for a U.S. employee (including Company Employees employed by a
Transferred Entity), this date is the Effective Date or such other date that a
Lilly Employee is offered employment by the Company Group and transfers
employment to the Company Group, and for a non-U.S. employee (including Company
Employees employed by a Transferred Entity) this date is the Effective Date, or
such other date pursuant to a Local Transfer Agreement or otherwise as agreed
upon by the Parties in respect of specified jurisdictions.

 

1.8.          Effective Date has the meaning set forth in the Separation
Agreement.

 

1.9.          ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

1.10.   Lilly 401(k) Plan shall have the meaning set forth in Section 5.2.

 

1.11.   Lilly Employee means an employee other than a Company Employee who, on
the Employee Transfer Date is actively employed by, or on leave of absence from,
any member of the Lilly Group.

 

1.12.   Lilly Group shall have the meaning set forth in the Separation
Agreement.

 

1.13.   Lilly Plan means any written or unwritten plan, policy, program, payroll
practice, arrangement, contract, trust, insurance policy, or any agreement or
funding vehicle providing compensation or benefits to employees, former
employees, individual consultants or directors of a member of the Lilly Group or
the Company Group and which is sponsored or maintained by a member of the Lilly
Group.

 

1.14.   Local Transfer Agreement has the meaning set forth in the Separation
Agreement.

 

1.15.   Plan Transition Date means, except as agreed upon by the Parties in
respect of specified jurisdictions, the date that is the earlier to occur of (i)
January 1, 2019, (ii) with respect to a Lilly Plan sponsored or maintained
primarily for Company Employees in the U.S., the date that the Company is no
longer a member of the “controlled group” of corporations of Lilly (as defined
in Section 414(b) of the Code) or (iii) such other date, which Lilly and the
Company shall mutually agree in writing.

 

1.16.   Separation Agreement has the meaning set forth in the recitals.

 

ARTICLE II

 

GLOBAL PROVISION; GENERAL ALLOCATION OF LIABILITIES

 

2.1 In General. All provisions herein shall be subject to the requirements of
all applicable Law and any collective bargaining, works council or similar
agreement or arrangement with any labor union. The provisions of this Agreement
shall apply in respect of all jurisdictions wherever situated; provided,
however, that to the extent a Local Transfer Agreement addresses employment,
compensation and

 

2

--------------------------------------------------------------------------------


 

employee benefit matters and the terms of such Local Transfer Agreement conflict
with the terms of this Agreement, the terms of such Local Transfer Agreement
shall govern in respect of matters relating to employees employed in the
applicable jurisdiction.

 

2.2 Employee Liabilities. On the Effective Date, the Company or another member
of the Company Group shall assume and thereafter shall pay, perform, fulfill,
and discharge, except as expressly provided in this Agreement, (i) all
employment or service-related Liabilities with respect to all Company
Transferred Employees and former Company Employees (and, in each case, their
dependents and beneficiaries) arising prior to, on or after the applicable
Employee Transfer Date, excluding Liabilities related to the Lilly Plans unless
this Agreement or the Transition Services Agreement expressly provides for such
Liabilities to be assumed by the Company or a member of the Company Group, and
(ii) any Liabilities expressly transferred to the Company or a member of the
Company Group under this Agreement.

 

2.3 Plan Liabilities. Except as expressly set forth herein, the Company Group
shall assume or retain all obligations and Liabilities with respect to each
Company Plan arising prior to, on or after the Effective Date.

 

ARTICLE III

 

GENERAL PLAN MATTERS

 

3.1 Lilly Plans.  Except as otherwise set forth herein in Article VII (Annual
Incentive Plans) and Article VIII (Equity Compensation), until the applicable
Plan Transition Date, the Company shall continue to be a participating employer
in the Lilly Plans in which Company Transferred Employees participate, subject
to the terms and conditions provided herein and in said Plans.  Except as
otherwise set forth herein in Section 5.1 (United States Defined Benefit and
Retiree Medical Plans), effective as of the applicable Plan Transition Date, all
Company Transferred Employees shall cease participating in any Lilly Plans and
shall cease accruing benefits in respect of such plans.  Nothing in this
Agreement shall preclude Lilly, at any time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Lilly Plan or any benefit under any Lilly Plan, including but not limited to,
any trust, insurance policy, funding vehicle or contract for services related to
any Lilly Plan.

 

3.2 Company Plans.  Effective as of the applicable Plan Transition Date, the
Company, or another member of the Company Group, shall establish, administer and
make effective Company Plans that are comparable, with respect to the benefits
provided in general, under Lilly Plans in which the Company Employees (and their
dependents and beneficiaries) participated immediately prior to the Plan
Transition Date, which shall be substantially similar to the applicable Lilly
Plan, except in the case of plans for life insurance and long-term disability
benefits, which shall be fully-insured, and as otherwise provided in Article V
(Retirement, Retiree Medical and Nonqualified Plans); provided, however, that
the Company, or a member of the Company Group, shall not be required to
establish any defined benefit pension plan, retirement medical plan or
nonqualified plans for the benefit of Company Employees in the U.S., except to
the extent required by Law or any collective bargaining agreement.

 

3.3 Transfers of Plan Assets.  Except as otherwise specified in this Agreement,
nothing in this Agreement shall require Lilly to transfer assets of any Lilly
Plan.

 

3

--------------------------------------------------------------------------------


 

3.4 Non-Duplication of Benefits.  The Company Plans shall not provide benefits
that duplicate benefits provided to Company Transferred Employees by the
corresponding Lilly Plans.  Lilly and the Company shall agree on methods and
procedures, including amending the respective plan documents, to prevent Company
Transferred Employees from receiving duplicate benefits from the Lilly Plans and
the Company Plans.

 

ARTICLE IV

 

EMPLOYMENT MATTERS FOR COMPANY TRANSFERRED EMPLOYEES

 

4.1 Terms and Conditions of Employment. Subject to applicable Law where
applicable Law is more favorable for the relevant Company Employee, for the
period ending on December 31, 2019, each Company Transferred Employee shall be
entitled to receive while in the employ of the Company Group, (i) at least the
same salary, wages and cash incentive or bonus opportunities at target, (ii)
equity incentive commitments (measured on the date of grant) equal to the equity
budget value (based on the Company Transferred Employee’s role) and (iii) other
material terms and conditions of employment as were provided to such Company
Transferred Employee immediately prior to January 1, 2019.  The term “other
material terms and conditions” in the preceding sentence is limited to practices
which, if changed or eliminated, could reasonably give rise to a claim for
monetary damages under applicable Law or contract and, with respect to Company
Transferred Employees on assignment outside the U.S., includes such other terms
governing such international assignment, including tax equalization, housing
allowances and other perquisites.  In addition, for the period ending on
December 31, 2019, the Company Group shall provide the Company Transferred
Employees with employee benefits and perquisites (other than cash incentive or
bonus opportunities, equity incentive commitments, defined benefit pension,
retiree medical benefits and nonqualified benefits) substantially comparable in
the aggregate to the employee benefits and perquisites provided under the
applicable Lilly Plans in effect immediately prior to January 1, 2019. In the
case of Company Transferred Employees not primarily based in the U.S., the
Company Group shall, in addition to meeting the requirements of this Section
4.1, comply with any additional obligations or employment standards arising
under applicable Laws governing the terms and conditions of employment.

 

4.2 Liabilities Related to Transfers of Employment.

 

(a) No Acceleration of Entitlements; No Severance. No provision of this
Agreement, the Separation Agreement, or any Ancillary Agreement shall be
construed to create any right, or accelerate entitlement, to any compensation or
benefit whatsoever on the part of any Company Employee, Company Transferred
Employee or other future, present or former employee of Lilly or the Company
under any Lilly Plan or Company Plan, applicable Law or otherwise.

 

(b) Assumption of Liability. Lilly shall retain and be solely responsible for
the administration of severance, indemnity or other termination pay or other
similar benefits in accordance with the terms and conditions of the applicable
Lilly severance plan or policy in effect as of the date of any termination of
employment (i) relating to or resulting from the Company Group’s failure to
offer employment to any Company Employee as of the applicable Employee Transfer
Date (or failure to continue the employment of any Company Employee prior to the
Plan Transition Date) or failure to offer or continue employment on terms and
conditions which would preclude any claims of constructive dismissal or similar
claims under any applicable Law or other failure to comply with the terms of
this Agreement prior to the Plan Transition Date or (ii) where such severance,
indemnity or termination pay or other benefits are required to be paid under
applicable Law or a Lilly Plan upon the Employee Transfer Date without regard to
such terms and conditions or such continuation of employment. The Company shall
indemnify Lilly against

 

4

--------------------------------------------------------------------------------


 

any claims and Losses for payments in lieu of notice or severance payments,
penalties, compensation or expenses made pursuant to this Section 4.2(b).

 

4.3 Assumption of Employment Agreements; Certain Other Terms of Employment. As
of the applicable Employee Transfer Date, the Company or another member of the
Company Group shall have used reasonable efforts to assume all employment
agreements, individual supplemental benefit agreements and other individual
agreements entered into between a Company Transferred Employee and a member of
the Lilly Group, and the Company shall indemnify and hold harmless Lilly and
each member of the Lilly Group against any Liabilities pursuant to any such
agreement. In addition, nothing in the Separation Agreement, this Agreement or
any Ancillary Agreement should be construed to change the at-will status of any
of the employees of the Lilly Group or the Company Group.

 

4.4 Consultation with Unions; Collective Bargaining Agreements. The Parties
shall cooperate to inform and consult with any union or works council
representatives to the extent required by Law or an applicable collective
bargaining, works council or similar agreement or arrangement with any labor
union or works council or which covers the Company Transferred Employees as of
the Employee Transfer Date. As of the Employee Transfer Date, the Company, or
another member of the Company Group, shall have assumed any collective
bargaining or works council agreements in effect with respect to any Company
Transferred Employee, and the Company shall indemnify and hold harmless Lilly
and each member of the Lilly Group against any Liabilities pursuant to any such
agreement.

 

4.5 Employees with Work Visas or Permits. The Company Group shall take all
necessary steps intended to continue the visa or immigration status for Company
Transferred Employees, as applicable.

 

4.6 WARN Act and Other Notices. The Company shall provide any required notice
under the Worker Adjustment and Retraining Notification Act (“WARN”) and any
similar foreign, state, local or other applicable Law and otherwise to comply
with any such requirement with respect to any “plant closing” or “mass layoff”
(as defined in WARN) or similar event occurring on or after the Employee
Transfer Date and affecting Company Employees. The Company shall indemnify and
hold harmless the members of the Lilly Group against any such Liabilities
relating to WARN and any similar state or other applicable Law with respect to
any events occurring on or after the Employee Transfer Date.  Lilly and the
Company shall share, or cause to be shared, information that is reasonably
necessary or appropriate in order for the Company to comply with its obligation
under this Section 4.6.

 

4.7 Employees on Long-Term Disability. With respect to any U.S. Company
Transferred Employee who is on long-term disability leave under the policies of
Lilly or any of its Affiliates immediately prior to the Plan Transition Date and
who is employed by a member of the Company Group, the Company or a member of the
Company Group shall cause the employment of such employee to transfer to Lilly
or a member of the Lilly Group immediately prior to the Plan Transition Date.

 

ARTICLE V

 

RETIREMENT, RETIREE MEDICAL AND NONQUALIFIED PLANS

 

5.1 United States Defined Benefit and Retiree Medical Plans.  Effective as of
the Plan Transition Date, the Company Transferred Employees shall, subject to,
and to the extent permitted under, the terms of the Lilly Retirement Plan and
the Eli Lilly and Company Retiree Health Plan, as applicable (as amended or
modified from time to time), be eligible to receive credit for service for
purposes of vesting and eligibility service (but not benefit service) with the
Company or a member of the Company Group

 

5

--------------------------------------------------------------------------------


 

following the Plan Transition Date, through a date not to extend beyond December
31, 2023, under the Lilly Retirement Plan and the Eli Lilly and Company Retiree
Health Plan, as applicable.

 

5.2 United States Defined Contribution Plan.  Lilly shall amend The Lilly
Employee 401(k) Plan (the “Lilly 401(k) Plan”) to provide that (i) the Company
Transferred Employees shall be 100% vested in their account balances under the
Lilly 401(k) Plan as of the Plan Transition Date and (ii) effective December 31,
2018, Company Transferred Employees shall not be eligible for contributions from
Lilly with respect to any benefits earned for services provided in 2019 or
thereafter. The Company shall establish a qualified defined contribution plan
(the “Company 401(k) Plan”), effective as of the Plan Transition Date, with
terms that are substantially similar to the Lilly 401(k) Plan; provided, that
the Company 401(k) Plan shall provide for a three percent (3%) non-elective
employer contribution in addition to a dollar-for-dollar match of employee
contributions up to six percent (6%) of base pay (up to IRS limits).  The
Company Transferred Employees shall be eligible to commence participation in the
Company 401(k) Plan on the Plan Transition Date, subject to the requirements of
the Company 401(k) Plan.  Any Company Transferred Employee whose Employee
Transfer Date is on or before January 1, 2019 shall be fully vested in the
Company 401(k) Plan. Not later than thirty (30) days following the Plan
Transition Date (or such later time as mutually agreed by the Parties), Lilly
shall cause the accounts (including any outstanding participant loan balances)
in the Lilly 401(k) Plan attributable, in each case, to Company Transferred
Employees as of the Plan Transition Date and the assets related thereto to be
transferred in-kind to the Company 401(k) Plan.  The Company shall cause the
Company 401(k) Plan to accept such transfer of accounts and underlying assets,
effective as of the date of such transfer, to assume and to perform, pay and
discharge, all obligations of the Lilly 401(k) Plan relating to the accounts of
Company Transferred Employees.

 

5.3 United States Nonqualified Plans. Lilly shall amend the Lilly Excess Savings
Plan and The Lilly Deferred Compensation Plan as of the Plan Transition Date
such that Company Transferred Employees shall not be eligible for additional
contributions with respect to benefits earned for services rendered in 2019 and
thereafter. Effective as of the Plan Transition Date, the Company Transferred
Employees shall, subject to, and to the extent permitted under, the terms of The
Lilly Excess Benefit Plan Retirement (as amended or modified from time to time),
be eligible to receive credit under such plan for service for purposes of
vesting and eligibility service (but not benefit service) with the Company or a
member of the Company Group following the Plan Transition Date, through a date
not to extend beyond December 31, 2023. No member of the Company Group shall
assume any Liability allocable to the Company Transferred Employees with respect
to any Lilly Plan that is a nonqualified plan; provided, however, that to the
extent that (i) any act or omission of the Company directly results in the
inability of Lilly to administer such Lilly Plans in compliance with Section
409(A) of the Code or any other Law or regulation and the terms of the
respective Lilly Plan with respect to any Company Transferred Employee who
participated in the Lilly Plan and (ii) any related Liability is imposed on any
member of the Lilly Group, the Company shall indemnify such member of the Lilly
Group for such Liability. The treatment of benefits under any Lilly Plan that is
a nonqualified plan shall comply with Section 409(A) of the Code, to the extent
subject thereto, and shall be paid in accordance with such Lilly Plan.

 

5.4 Non-U.S. Retirement Benefit Arrangements.  Except as otherwise agreed by the
Parties, Lilly and the Company agree that where a Transferred Employee located
in a jurisdiction outside of the U.S. participates in, or has Liability in
respect of, a Lilly Plan that is a retirement benefit arrangement (including,
without limitation, retirement pension or welfare benefits), any plan, contract,
policy, agreement, obligation or arrangement in respect of such retirement
benefit arrangement and any Liability (whenever accrued) under such retirement
benefit arrangement shall transfer to the Company,

 

6

--------------------------------------------------------------------------------


 

so that all Liability attributable to the Company Transferred Employees (and
their dependents and beneficiaries) in respect of the retirement benefit
arrangement shall transfer from Lilly to the Company, and Lilly and the Company
agree to use reasonable efforts to ensure that Lilly’s obligations and
Liabilities in respect of the retirement benefit arrangement shall be so
transferred.

 

5.5 Information Sharing. The Company shall provide, or cause to be provided, all
information as may be required by Lilly to implement and administer the Lilly
Plans for benefits to a Company Transferred Employee during the respective
period applicable to such Lilly Plans.  Subject to applicable Law, Lilly and its
third party vendors shall be given reasonable and timely access to, and may make
copies of, all information relating to the subjects of this Agreement.  To the
extent that (i) any act or omission of the Company directly results in the
inability of Lilly to administer the Lilly Plans consistent with the terms of
such Lilly Plans, all applicable Laws and regulations and (ii) any related
Liability is imposed on any member of the Lilly Group, the Company shall
indemnify such member of the Lilly Group for such Liability.

 

ARTICLE VI

 

HEALTH AND WELFARE PLANS

 

6.1 Allocation of Liabilities. With respect to covered claims incurred by
Company Transferred Employees and their dependents under each Lilly Plan
providing for health, welfare and life insurance benefits prior to the Plan
Transition Date, Company shall reimburse Lilly in the manner agreed to by the
Parties. The Company, or each Company Plan providing for health, welfare and
life insurance benefits, shall assume and be responsible for all Liabilities
with respect to covered claims incurred prior to, on and after the Plan
Transition Date by Company Transferred Employees and their dependents under a
Lilly Plan or a Company Plan.  For these purposes, a life insurance claim shall
be deemed to have occurred on the date of the death of the insured person and a
healthcare claim shall be deemed to have occurred at the time professional
services, equipment or prescription drugs covered by the applicable plan are
obtained by the insured person.  Lilly, or a Lilly Plan, shall provide
information as may be reasonably requested by the Company or the Company Plans
to confirm the amount of such Liabilities, as determined by Lilly.

 

6.2 Coverage and Contribution Elections. On and after the Plan Transition Date,
the Company shall use commercially reasonable efforts to cause all waiting
periods and pre-existing condition exclusions and actively-at-work requirements
to be waived with respect to the Company Transferred Employees who were not
subject to any such waiting periods, exclusions or requirements under a Lilly
Plan in which such employees participate immediately prior to the Plan
Transition Date. For the avoidance of doubt, nothing herein shall prevent the
Company from conducting open enrollment and accepting elections under Company
Plans.

 

6.3 Service Credit. The Company Group shall credit Company Transferred Employees
for service earned on and prior to the Employee Transfer Date with the Lilly
Group, or any of their respective predecessors, in addition to service earned
with the Company Group on or after the Employee Transfer Date (i) for purposes
of eligibility and vesting under all employee benefit plans, programs or
arrangements of the Company Group or the calculation of vacation, sick days or
severance benefits and (ii) for such additional purposes as may be required by
applicable Law; provided that nothing herein shall result in a duplication of
benefits with respect to the Company Transferred Employees.

 

7

--------------------------------------------------------------------------------


 

6.4 Disability Plans. Lilly shall retain all Liabilities with respect to Company
Transferred Employees who become eligible for benefits under the Lilly plan or
policy providing for long-term disability benefits before the Plan Transition
Date.

 

6.5 Leave of Absence Programs. Effective as of the Plan Transition Date, (i) the
Company Group shall honor all terms and conditions of leaves of absence that
have been granted by Lilly to any Company Transferred Employee under a leave of
absence program maintained by the Lilly Group or applicable Law regarding leave
of absence before the Plan Transition Date, including such leaves that are to
commence after the Plan Transition Date and (ii) the Company Group shall be
solely responsible for administering any such leave of absence and complying
with applicable Laws regarding leave of absence with respect to Company
Transferred Employees.

 

6.6 Workers Compensation Program.  The Company shall retain all existing
Liabilities and assume all future Liabilities with respect to workers’
compensation claims made or Liabilities incurred under similar plans outside of
the U.S. before, on or after the Plan Transition Date by all Company Transferred
Employees. For these purposes, a claim shall be deemed to have been made at the
time the covered person applies for benefits.

 

ARTICLE VII

 

CASH INCENTIVE PLANS

 

7.1 Cash Incentive Plans. As of the Effective Date, the Company Group shall
assume or retain all Liabilities with respect to the participation of each
Company Transferred Employee who is participating in any cash-based bonus or
other cash incentive compensation plan of a Lilly Group member or a Company
Group member as applicable, with respect to performance periods that are ongoing
as of the Effective Date and completed performance periods as of the Effective
Date. The Company Group shall pay the Company Transferred Employees such
incentive compensation on the same basis as in effect prior to the Effective
Date for the applicable performance measurement period which include the
Effective Date.

 

ARTICLE VIII

 

EQUITY COMPENSATION

 

8.1 Treatment of Lilly Equity. Prior to the Effective Date, the Board of
Directors of Lilly shall determine the treatment of equity, equity-related and
long-term performance awards granted to Company Transferred Employees under
Lilly Plans.

 

8.2 Company Equity Plan. Effective as of the Effective Date, the Company shall
establish, adopt and maintain a plan or plans, for the benefit of selected
Company Transferred Employees, providing for stock options, restricted stock,
other equity-related awards and long-term performance awards.

 

ARTICLE IX

 

SEPARATION PAY; VACATION; UNEMPLOYMENT INSURANCE

 

9.1 Separation Pay. Except as specified otherwise in this Agreement, the Company
shall assume and be solely responsible for all Liabilities with respect to
severance or termination benefits attributable to the termination of employment
after the Employee Transfer Date of Company Transferred Employees,

 

8

--------------------------------------------------------------------------------


 

to the extent such individual is eligible for severance pursuant to the terms of
the applicable Lilly or Company severance pay plan or policy as in effect as of
the date of the employee’s termination of employment. Notwithstanding anything
to the contrary in this Agreement, the Company Group shall provide severance
benefits to any Company Transferred Employee who is laid off, made redundant or
whose employment is otherwise terminated during the one (1) year period ending
December 31, 2019 in an amount that is equal to the greater of (i) the severance
benefits (including severance payments, transition payments and continued health
coverage) that such employee would have been entitled to pursuant to and under
circumstances consistent with the terms of the applicable Lilly Plans as in
effect immediately prior to January 1, 2019, and (ii) the severance benefits
provided under the severance arrangements of the Company Group applicable to
similarly situated employees, in each case, to be calculated, however, on the
basis of the employee’s compensation and service at the time of the layoff,
redundancy or other termination.

 

9.2 Paid Time Off Benefits. For the period ending December 31, 2019, , each
Company Transferred Employee shall be entitled annually to at least the number
of vacation hours, holidays, floating holidays, and year-end Company shutdown
days to which such Company Transferred Employee was entitled under the
applicable Lilly Plan immediately prior to January 1, 2019.

 

ARTICLE X

 

CERTAIN PAYROLL, TAX AND OTHER EMPLOYMENT-RELATED MATTERS

 

10.1 Payroll and Withholding.

 

(a) Accrued Payroll. Except as otherwise agreed by the Parties, the Company
Group shall retain all Liabilities related to payroll with respect to the
Company Transferred Employees whether such Liabilities relate to service prior
to or after the Employee Transfer Date, and shall pay such amounts in accordance
with its standard payroll practices. Effective as of the Employee Transfer Date,
the Company Group shall establish its own payroll system for Company Transferred
Employees.

 

(b) Income Reporting, Withholding. Lilly and the Company shall, to the extent
practicable, (i) treat the Company (or a member of the Company Group designated
by the Company) as a “successor employer” and Lilly (or the appropriate Lilly
Group member) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, with respect to Company Transferred Employees for
purposes of taxes imposed under the United States Federal Unemployment Tax Act
or the United States Federal Insurance Contributions Act, and (ii) cooperate
with each other to avoid, to the extent possible, the filing of the more than
one IRS Form W-2 with respect to each Company Transferred Employee for the year
in which the Effective Date occurs. Without limiting in any manner the
obligations and Liabilities of the parties under the Tax Matters Agreement,
Lilly, each Lilly Group member, the Company and each Company Group member shall
each bear its responsibility for payroll tax obligations and for the proper
reporting to the appropriate governmental authorities of compensation earned by
their respective employees after the Employee Transfer Date, including
compensation related to the exercise of options or the vesting or exercise of
other equity awards.

 

(c) Delivery of, and Access to, Documents and Other Information. Concurrently
with the Employee Transfer Date, Lilly shall cause to be delivered to the
Company the employee information set forth on all withholding certificates
executed by Company Transferred Employees as of the Employee Transfer Date. For
such period as Lilly and the Company may mutually agree in writing, Lilly shall
make reasonably available to the Company all forms, documents or information, no
matter in what

 

9

--------------------------------------------------------------------------------


 

format stored, relating to compensation or payments made to any Company
Transferred Employee. Such information may include, but is not limited to,
information concerning employee payroll deductions, payroll adjustments, records
of time worked, tax records (e.g., Forms W-2, 1099, W-4, 940 and 941 and
applicable counterparts in other jurisdictions), and information concerning
garnishment of wages or other payments.

 

(d) Consistency of Tax Positions; Duplication. Lilly and the Company shall
individually and collectively make commercially reasonable best efforts to avoid
unnecessarily duplicated federal, state or local payroll taxes, insurance or
workers’ compensation contributions, or unemployment contributions arising on or
after the Employee Transfer Date. Lilly and the Company shall cooperate with a
view toward taking consistent reporting and withholding positions with respect
to any such taxes or contributions.

 

10.2 Personnel and Pay Records. Notwithstanding anything to the contrary in the
Separation Agreement, to the extent permitted by applicable Law, the original of
all records created prior to the Employee Transfer Date (or such later date of
transfer of employment, as applicable) set forth in the personnel files of the
Company Transferred Employees (including, but not limited to, information
regarding such employee’s ranking or promotions, the existence and nature of
garnishment orders or other judicial or administrative actions or orders
affecting the employee’s compensation, and performance evaluations) shall be
transferred to the applicable member of the Company Group as of the Employee
Transfer Date (or such later date of transfer of employment, as applicable). The
originals of all personnel records of all former Company Employees shall remain
with the applicable member of the Lilly Group; provided that Lilly shall permit
the Company or its Affiliates or successors or their authorized representatives
to have full access to all such personnel records to the extent reasonably
necessary in order for the members of the Company Group or its successors to
respond to a subpoena, court order, audit, investigation or otherwise as
required by applicable Law or in connection with any pending or threatened
lawsuits, actions, arbitrations, claims, complaints, investigations or other
proceedings. The Company or its Affiliates (or their respective successors)
shall retain the personnel records for a period of at least ten (10) years
following the IPO. The members of the Company Group shall permit Lilly and its
authorized representatives to have full access upon reasonable notice during
normal business hours to all the personnel records during the ten (10) year
retention period in order for the members of the Lilly Group to respond to a
subpoena, court order, audit or investigation, to obtain data for pension or
other benefits, or otherwise as required by applicable Law, and the members of
the Company Group shall provide Lilly, upon the reasonable request of Lilly and
at the expense of Lilly, with copies of such personnel records.

 

10.3 Confidentiality and Proprietary Information. No provision of the Separation
Agreement or any Ancillary Agreement shall be deemed to release any individual
for any violation of the Lilly non-competition guidelines or any agreement or
policy pertaining to confidential or proprietary information of any member of
the Lilly Group, or otherwise relieve any individual of his or her obligations
under such non-competition guidelines, agreement or policy.

 

ARTICLE XI

 

ADMINISTRATIVE PROVISIONS

 

11.1 Sharing of Participant Information. In addition to the responsibilities and
obligations of the Company specified in this Agreement, the Separation Agreement
and the schedules thereto, the

 

10

--------------------------------------------------------------------------------


 

Company shall share, or cause to be shared, all participant information that is
requested by Lilly that is reasonably necessary or appropriate for the efficient
and accurate administration of the Lilly Plans during the periods applicable to
such Lilly Plans, subject to applicable Laws (including those with respect to
privacy, confidentiality and data protection). Subject to such Laws, Lilly and
its respective authorized agents shall be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of the Company or its agents, to the extent necessary
or appropriate for such administration.

 

11.2 Regulatory Matters. Lilly and the Company shall make such filings and
applications to regulatory agencies, including the IRS and the Department of
Labor, as may be necessary or appropriate in connection with the transactions
contemplated by this Agreement. The Company and Lilly shall reasonably cooperate
with one another on any issue relating to the transactions contemplated by this
Agreement for which Lilly and/or the Company elects to seek a determination
letter or private letter ruling from the IRS, an advisory opinion from the
Department of Labor or other ruling from a local regulatory agency.

 

11.3 Fiduciary Matters. Lilly and the Company each acknowledge that actions
contemplated to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no party
shall be deemed to be in violation of this Agreement if such party fails to
comply with any provisions hereof based upon such party’s good faith
determination that to do so would violate such a fiduciary duty or standard.

 

11.4 Consent of Third Parties. If any provision of this Agreement is dependent
on the consent of any third party (such as a vendor) and such consent is
withheld, Lilly and the Company shall use their commercially reasonable best
efforts to implement the applicable provision. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, Lilly and the Company shall negotiate in good faith to implement the
provision in a mutually satisfactory manner.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.1 Cooperation.

 

(a) Duties of Company. Following the Effective Date, the Company shall
reasonably cooperate, and shall cause the members of the Company Group to
reasonably cooperate, with the members of the Lilly Group in the prosecution,
defense and settlement of any claims for which any member of the Lilly Group
retains Liability under this Agreement. Such cooperation shall include (i)
affording the applicable member of the Lilly Group, its counsel and its other
representatives reasonable access, upon reasonable written notice during normal
business hours, to all relevant personnel, properties, books, contracts,
commitments and records, (ii) furnishing promptly to the applicable member of
the Lilly Group, its counsel and its other representatives such information as
they reasonably requested, and (iii) providing any other assistance to the
applicable member of the Lilly Group, its counsel and its other representatives
as they reasonably request. Lilly shall reimburse the Company for reasonable
costs and expenses incurred in assisting Lilly pursuant to this Subsection
12.1(a).

 

(b) Duties of Lilly. Following the Effective Date, Lilly shall reasonably
cooperate, and shall cause the members of the Lilly Group to reasonably
cooperate, with the members of the Company Group in the prosecution, defense and
settlement of any claims for which any member of the Company

 

11

--------------------------------------------------------------------------------


 

Group assumes Liability under this Agreement. Such cooperation shall include (i)
affording the applicable member of the Company Group, its counsel and its other
representatives reasonable access, upon reasonable written notice during normal
business hours, to all relevant personnel, properties, books, contracts,
commitments and records, (ii) furnishing promptly to the applicable member of
the Company Group, its counsel and its other representatives such information as
they reasonably request, and (iii) providing any other assistance to the
applicable member of the Company Group, its counsel and its other
representatives as they reasonably request. The Company shall reimburse Lilly
for reasonable costs and expenses incurred in assisting the Company pursuant to
this Subsection 12.1(b).

 

12.2 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, the
understanding and agreement being that no provision contained herein, and no act
of the Parties, shall be deemed to create any relationship between the Parties
other than the relationship set forth herein.

 

12.3 Affiliates. Each of Lilly and the Company shall cause to be performed, and
hereby guarantee the performance of, any and all actions of the members of the
Lilly Group or the Company Group, respectively.

 

12.4 Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that no Party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other Party or Parties hereto.

 

12.5 Third Party Beneficiaries.  Except for the indemnification rights under
this Agreement of the members of the Lilly Group, the provisions of this
Agreement are solely for the benefit of the Parties hereto and are not intended
to confer upon any Person (including employees of the Parties hereto) except the
Parties any rights or remedies hereunder, and there are no third party
beneficiaries of this Agreement and this Agreement shall not provide any third
person (including employees of the Parties hereto) with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

 

12.6 No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the Parties.  Having acknowledged the foregoing, the
Parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.

 

12.7 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Indiana, without regard
to the conflict of Laws principles thereof that would result in the application
of any Law other than the Laws of the State of Indiana.

 

12.8 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner

 

12

--------------------------------------------------------------------------------


 

adverse to any party.  Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

12.9 Amendments. No provision of this Agreement shall be deemed waived, amended,
supplemented or modified by any Party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
Party against whom it is sought to enforce such waiver, amendment, supplement or
modification.

 

12.10 Counterparts; Entire Agreement; Conflicting Agreements.

 

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party and delivered to the
other Party.  Execution of this Agreement or any other documents pursuant to
this Agreement by facsimile or other electronic copy of a signature shall be
deemed to be, and shall have the same effect as being, executed by an original
signature.

 

(b) This Agreement, the Separation Agreement, the Ancillary Agreements, the
exhibits, the schedules and appendices hereto and thereto contain the entire
agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties with
respect to such subject matter other than those set forth or referred to herein
or therein.

 

(c) Except as otherwise set forth in Section 2.1 herein, in the event of any
conflict between the provisions of this Agreement and the Separation Agreement,
any Ancillary Agreement, any Company Plan, or any Lilly Plan, the provisions of
this Agreement shall control.

 

12.11 Notices.  All notices or other communications under this Agreement shall
be in writing and shall be deemed to be duly given when (a) delivered in person
or (b) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:

 

If to Lilly, to:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention:                  General Counsel

 

If to the Company to:

 

Elanco Animal Health Incorporated

2500 Innovation Way

Greenfield, Indiana 46140

Attention:                  General Counsel

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

13

--------------------------------------------------------------------------------


 

12.12 Force Majeure. No Party shall be deemed in default of this Agreement to
the extent that any delay or failure in the performance of its obligations under
this Agreement results from any cause beyond its reasonable control and without
its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, labor problems or
unavailability of parts, or, in the case of computer systems, any failure in
electrical or air conditioning equipment.  In the event of any such excused
delay, the time for performance shall be extended for a period equal to the time
lost by reason of the delay.

 

12.13 Late Payments. Except as expressly provided to the contrary in this
Agreement, any amount not paid when due pursuant to this Agreement (and any
amounts billed or otherwise invoiced or demanded and properly payable that are
not paid within thirty (30) days of such bill, invoice or other demand) shall
accrue interest at a rate per annum equal to the Prime Rate plus 5%.

 

12.14 Headings. The table of contents and article, section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

12.15 Survival of Covenants. The covenants and other agreements contained herein
and the indemnification obligations and liability for the breach of any
obligations contained herein, shall survive the Separation and the IPO, and
shall remain in full force and effect.

 

12.16 Waivers of Default. Waiver by any Party of any default by the other Party
of any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default, nor shall it prejudice the rights of
the other Party.

 

12.17 Specific Performance. In the event of any actual or threatened default or
breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall be entitled to
seek an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, in each case (a) without
the requirement of posting any bond or other indemnity and (b) in addition to
any other remedy to which it or they may be entitled, at Law or in equity.  Such
remedies shall be cumulative with and not exclusive of and shall be in addition
to any other remedies which any party may have under this Agreement, or at Law
or in equity or otherwise, and the exercise by a party hereto of any one remedy
shall not preclude the exercise of any other remedy.

 

12.18 Interpretation. Interpretation of this Agreement (except as specifically
provided in this Agreement, in which case such specified rules of construction
shall govern with respect to this Agreement) shall be governed by the following
rules of construction: (a) words in the singular shall be held to include the
plural and vice versa, and words of one gender shall be held to include the
other gender as the context requires; (b) references to the terms Article,
Section, paragraph and Exhibit are references to the Articles, Sections,
paragraphs and Exhibits to this Agreement unless otherwise specified; (c) the
terms “hereof”, “herein”, “hereby”, “hereto” and derivative or similar words
refer to this entire Agreement, including the Schedules and Exhibits hereto; (d)
references to “$” shall mean U.S. dollars; (e) the word “including” and words of
similar import shall mean “including without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) references to “written”
or “in writing” include in electronic form; (h) provisions shall apply, when
appropriate, to successive events and transactions; (i) a reference to any
Person includes such Person’s permitted

 

14

--------------------------------------------------------------------------------


 

successors and permitted assigns; (j) any reference to “days” means calendar
days unless Business Days are expressly specified; and (k) when calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded and, if the last day of such
period is not a Business Day, the period shall end on the next succeeding
Business Day.

 

12.19 Waiver of Jury Trial.  SUBJECT TO ARTICLE VIII OF THE SEPARATION AGREEMENT
AND SECTIONS 12.17 AND 12.20 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.19.

 

12.20 Submission to Jurisdiction; Waivers. With respect to any Action relating
to or arising out of this Agreement, subject to the provisions of Article VIII
of the Separation Agreement, each Party to this Agreement irrevocably (a)
consents and submits to the exclusive jurisdiction of the courts of the State of
Indiana and any court of the United States located in the State of Indiana; (b)
waives any objection which such Party may have at any time to the laying of
venue of any Action brought in any such court, waives any claim that such Action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Action, that such court does not have jurisdiction
over such Party; and (c) consents to the service of process at the address set
forth for notices in Section 12.11 herein; provided, however, that such manner
of service of process shall not preclude the service of process in any other
manner permitted under applicable Law.

 

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized on the day and
year first above written.

 

 

 

Eli Lilly and Company

 

 

 

 

By:

/s/ David A. Ricks

 

Name:

David A. Ricks

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

Elanco Animal Health Incorporated

 

 

 

By:

/s/ Michael-Bryant Hicks

 

Name:

Michael-Bryant Hicks

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

15

--------------------------------------------------------------------------------
